Citation Nr: 1201415	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-21 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to November 18, 1997, for the award of service connection for transitional cell carcinoma of the bladder, for accrued benefits purposes.  

2.  Whether a September 27, 1993, rating decision that denied service connection for bladder cancer contained clear and unmistakable error (CUE), for accrued benefits purposes.

3.  Whether a June 1, 1995, rating decision that declined to reopen a previously denied claim for service connection for bladder cancer contained CUE, for accrued benefits purposes.

4.  Entitlement to a higher amount of special monthly compensation (SMC) based on the need for aid and attendance, for accrued benefits purposes.

5.  Entitlement to an effective date prior to July 25, 2005, for SMC based on the need for aid and attendance, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 1946.  He died in May 2007.  The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and February 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issues of whether a September 27, 1993, rating decision that denied service connection for bladder cancer contained CUE, for accrued benefits purposes, and whether a June 1, 1995, rating decision that declined to reopen a previously denied claim for service connection for bladder cancer contained CUE, for accrued benefits purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  Service connection for status-post cystectomy for bladder carcinoma and urosepsis was denied in a September 1993 rating decision; the Veteran did not initiate an appeal of this decision, nor was any new and material evidence submitted within one year of the decision.

2.  In a June 1995 rating decision, the RO declined to reopen the previously denied claim for service connection for a bladder disorder; the Veteran did not initiate an appeal of this decision, nor was any new and material evidence submitted within one year of the decision.

3.  Following the June 1995 denial of the Veteran's petition to reopen, the earliest communication or action indicating intent to reopen his previously denied service connection claim was a November 18, 1997, claim.

4.  In a July 1999 rating decision the RO awarded SMC under 38 U.S.C. § 1114(s), and 38 C.F.R. § 3.350(i), and denied a higher level of SMC, to include any SMC based on need for aid and attendance; the Veteran did not initiate an appeal of this decision, nor was any new and material evidence submitted within one year of the decision.

5.  In addition to the Veteran's bladder cancer, which established entitlement to SMC on the basis of need for aid and attendance, the Veteran also had additional single permanent disability independently ratable at 100 percent, separate and distinct and involving different anatomical segments or bodily systems from such bladder cancer; the Veteran had never suffered the anatomical loss or loss of use of both hands or arms, both legs, one arm and one leg, or blindness in both eyes as the result of service-connected disability.

6.  As of June 21, 2005, but no earlier, entitlement to SMC based on the need for aid and attendance was established by the evidence of record.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.103 (2011). 

2.  The June 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.103 (2011). 

3.  The criteria for an effective date prior to November 18, 1997, for the award of service connection for transitional cell carcinoma of the bladder, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 5108, 5110, 5121, 7105 (West 2002); 38 C.F.R. §§ 3.155(a), 3.156, 3.400, 3.1000 (2006, 2011).

4.  The July 1999 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.103 (2011). 

5.  The criteria for a statutory rate of 38 U.S.C. 1114 (m), but no higher, for SMC based on the need for aid and attendance, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1114, 5107(b), 5121(West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.1000 (2006, 2011).

6.  The criteria for an effective date of June 21, 2005, but no earlier, for SMC based on the need for aid and attendance, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1114, 5107(b), 5121(West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.351(c)(3), 3.352(a), 3.1000 (2006, 2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

The award of service connection for transitional cell carcinoma of the bladder, and the award of SMC on the basis of need for aid and attendance, represented substantiation of the Veteran's claims for service connection and for SMC based on the need for aid and attendance, and thus the filing of a notice of disagreement with the effective date of service connection or the amount paid for and effective date of SMC based on the need for aid and attendance did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

The Veteran's service treatment records, unit morning reports, VA medical treatment records, and identified private medical records have been obtained.  The record also contains numerous statements by the appellant, the Veteran, and the appellant's son, and testimony of the appellant and Veteran at a July 2002 Board personal hearing, and of the appellant at a March 2009 decision review officer hearing at the RO.  Also, the Veteran was provided a VA examination in February 1999.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The examination provided relevant information to decide the appeal and was based on a review of the relevant medical records by an examiner with appropriate expertise; to the extent that the examination was in any way inadequate, another examination cannot be provided because the Veteran has died, and the claims on appeal are for accrued benefits.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007). 

Specific to accrued benefits claims, as will be explained in more detail below, adjudication of a claim for accrued benefits purposes is an essentially a legal determination, and the evidentiary requirements differ somewhat from claims for other types of compensation.  In claims for accrued benefits, only the evidence that is of record at the time of the Veteran's death is considered, with the exception of any evidence necessary to complete the application, and VA or service records that have not been associated with the file because the latter records are considered, constructively, to already be a part of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  See also 38 C.F.R. § 3.1000(d)(4).  In this regard, the appellant not has not identified any outstanding VA or service records pertinent to the claims.

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters decided.  The appellant should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Analysis

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a) (2011).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows: (1) Upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 C.F.R. § 3.1000(a) (2011).

For accrued benefits purposes, the appellant takes her husband's remaining claims as they stand at the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  An application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, at the time of the Veteran's death, his pending claims included: entitlement to an effective date prior to November 18, 1997, for the award of service connection for transitional cell carcinoma of the bladder, and entitlement to SMC based on the need for aid and attendance.  The appellant filed an accrued benefits claim in May 2007, the same month of the Veteran's death.  In a February 2009 rating decision, the RO granted SMC based on the need for aid and attendance, for accrued benefits purposes, pursuant to 38 U.S.C § 1114(l) and 38 C.F.R. § 3.350(b), on account of being so helpless as to be in need of regular aid and attendance while not hospitalized at U.S. government expense, effective July 25, 2005.  The appellant subsequently appealed both the amount of SMC awarded, and the effective date of the SMC for aid and attendance.  See Zevalkink, 102 F.3d at 1241 (an accrued benefits claim is derivative of the veteran's claim for service connection, i.e., the claimant's entitlement is based on the veteran's entitlement, so that a claimant is only entitled to what was properly due the veteran at the time of death, but which was unpaid).

A.  An effective date prior to November 18, 1997, for the award of service connection for transitional cell carcinoma of the bladder

The Veteran first filed a claim for service connection for bladder problems on May 26, 1993.  Entitlement to service connection for status-post cystectomy for bladder carcinoma and urosepsis was denied in an September 1993 rating decision on the basis that, although service treatment records contained a single entry at separation indicating that the Veteran had had kidney or bladder trouble since August 1945, and that he was not able to hold urine without making frequent trips, the Veteran's current bladder diagnosis was not related to service, and was not noted until many years after service.  The Veteran did not initiate an appeal of this decision nor did he submit any new and material evidence within one year of this decision.  The decision became final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.103 (2011). 

The Veteran filed a claim to reopen the previously denied claim for his bladder problems on October 14, 1994.  In a June 1995 rating decision, the RO declined to reopen the previously denied claim for service connection for a bladder disorder, on the basis that the new evidence submitted related to current treatment for a bladder disorder, and did not relate to establishing a nexus between a current bladder disorder and the Veteran's period of service more than 40 years prior.  The Veteran did not initiate an appeal of this decision, nor did he submit any new and material evidence within one year of this decision.  The decision became final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.103 (2011). 

On November 18, 1997, the Veteran again filed a claim to reopen his previously denied claim for a bladder problem.  In a July 1999 decision, service connection for transitional cell carcinoma of the bladder, status post radical cystectomy, was granted on the basis that evidence received since the June 1995 denial of the Veteran's claim established that the Veteran's transitional cell carcinoma of the bladder, status post radical cystectomy, was directly related to service.  The RO noted that the Veteran's service treatment records first showed that the Veteran had been diagnosed with a bladder and kidney problem in August of 1945 while serving with the 10th Combat Cargo Squadron in Myitkyina, Burma, during World War II, and that the Veteran's record indicated that he had been involved with the transportation of benzene and gasoline from Burma into China during his World War II service.  The RO further noted several opinion letters from VA and private physicians indicating that the Veteran's in-service exposure to benzene and/or gasoline had resulted in his bladder cancer.  An effective date of November 18, 1997, the date of the Veteran's claim to reopen his previously denied service connection claim, was assigned.  

The appellant argues, as the Veteran previously argued, that the effective date of service connection for bladder cancer should be the May 26, 1993, date of the Veteran's original claim for service connection.  As reflected in a June 2000 statement and in his testimony during a July 2002 Board personal hearing, the Veteran argued that, following the promulgation of the September 1993 rating decision, he was unable to file a timely notice of disagreement due to his health condition following a June 1993 radical cystectomy, which left him physically and mentally incapacitated, and at which time he was expected to die within a short period of time.  The Veteran also argued that his claim was unable to be substantiated until 1999, because VA did not obtain appropriate service treatment records until that time.

Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2006). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2006).  

A regional office decision becomes final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final.  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).
In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Also, under the provisions of 38 C.F.R. § 3.156(c)(1), any time after VA issues a decision on a claim, and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  This does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2) (2006).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  Id. at (c)(3). 

In this case, considering the pertinent evidence in light of the governing legal authority, the Board finds that an effective date prior to November 18, 1997, for the award of service connection for transitional cell carcinoma of the bladder must be denied.  In short, the Board finds that both the September 1993 and June 1995 rating decisions became final, and that the earliest communication or action indicating intent to reopen the Veteran's previously denied service connection claim was the November 18, 1997, claim.
Following the September 1993 denial of the Veteran's service connection claim for bladder problems, the earliest statement, evidence, or other communication relating to the Veteran's claim is the October 14, 2004 claim to reopen, which was accompanied by a statement and records and documents submitted by the Veteran.  As there was no notice of disagreement or new and material evidence received prior to the expiration of the one-year appeal period following the September 1993 denial, that decision became final.  See 38 U.S.C.A. § 7105, 38 C.F.R. § 3.156(b) (2006).  Likewise, following the June 1995 denial of the Veteran's petition to reopen, the earliest communication or action indicating intent to reopen the Veteran's previously denied service connection claim was the November 18, 1997, claim; the earliest statement, evidence, or other communication relating to the Veteran's claim in any way was medical records received by VA on November 17, 1997.  As, again, there was no notice of disagreement or new and material evidence  received prior to the expiration of the one-year appeal period following the June 1995 denial, that decision became final as well.  

The Board notes that, following his November 18, 1997, claim to reopen, the Veteran submitted morning reports from his unit in service, which had not yet been associated with the claims file.  Such morning reports indicate that the Veteran was a member of a combat cargo unit, which transported cargo from North Burma to China.  The Board also acknowledges the provisions of 38 C.F.R. § 3.156(c)(1), noted above, regarding relevant official service department records that existed and had not been associated with the claims file when VA first decided a claim. The Board further notes that, in the July 1999 rating decision awarding service connection for transitional cell carcinoma of the bladder, status post radical cystectomy, the RO noted that: the Veteran's service treatment records first showed that the Veteran had been diagnosed with a bladder and kidney problem in August of 1945 while service with the 10th Combat Cargo Squadron in Myitkyina, Burma, during World War II; the Veteran's record indicated that he had been involved with the transportation of benzene and gasoline from Burma into China during his World War II service; and several opinions letters from VA and private physicians indicated that the Veteran's in-service exposure to benzene and/or gasoline had resulted in his bladder cancer.  In this regard, neither the Veteran's exposure to benzene and/or gasoline, nor an established nexus between such exposure and his current bladder cancer, had been established or acknowledged in the previous September 1993 and June 1995 decisions denying the Veteran's claim.

However, the Board finds that these morning reports are not "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim," and that service connection was not ultimately granted "based all or in part on the records," so as to require VA to reconsider the Veteran's granted claim as his original, May 26, 1993, claim under 38 C.F.R. § 3.156(c)(1).  At the time of the September 1993 and June 1995 denials, the Veteran's service treatment records were of record, including a report of physical examination prior to discharge, which indicates that the Veteran had had kidney or bladder trouble since August 1945, could not hold urine and had to make frequent trips, and had been part of a combat cargo squadron in Myitkyina, Burma.  

Thus, it had already been established that the Veteran was part of combat cargo unit in Myitkyina, Burma, and had had kidney or bladder problems.  While the morning reports submitted by the Veteran indicate that he was part of cargo unit and moved cargo from North Burma to China, they do not mention benzene or gasoline or indicate that any personnel had been exposed to either benzene or gasoline.  In short, there was no pertinent information contained in the newly submitted morning reports regarding the Veteran's in-service duties not already contained in previously reviewed service records.  In this regard, that the Veteran had been exposed to either benzene or gasoline in service was initially mentioned in the medical reports submitted in connection with the November 18, 1997, claim to reopen, not in the newly submitted service records.  Thus, while the morning reports were newly submitted service records, the Veteran's award of service connection for transitional cell carcinoma of the bladder in July 1999 was not "based all or in part on the records," and thus 38 C.F.R. § 3.156(c)(1) does not apply.
Moreover, even if it were considered that service connection was ultimately granted "based all or in part on" such morning reports, the provisions of 38 C.F.R. § 3.156(c)(1) would still not apply, as VA could not have obtained such records at the time that it originally decided the claim because the Veteran failed to provide sufficient information for VA to identify and obtain the records.  See 38 C.F.R. § 3.156(c)(2) (2006).  Prior to the Veteran's November 18, 1997, claim, there is no indication that any morning reports existed that might have helped to substantiate the Veteran's service connection claim for his bladder problems, and there was no suggestion of any benzene or gasoline exposure by the Veteran or elsewhere in the record.  Rather, as reflected in an October 1994 statement submitted to VA, the Veteran asserted that his bladder problems, both in-service and following service, were the result of an illness he contracted after eating contaminated food in service.  Prior to November 18, 1997, the Veteran never indicated that a bladder problem might have been related to in-service benzene or gasoline exposure, or otherwise gave any indication that VA should attempt to obtain any of his unit morning reports for any reason, or gave information that would have led VA to reasonably believe that any morning reports should be obtained or would help to substantiate the Veteran's service connection claim in any way.  Thus, pursuant to the provisions of 38 C.F.R. § 3.156(c)(2), the provisions of 38 C.F.R. § 3.156(c)(1) would not be applicable in this case.

The Board notes the Veteran's arguments, reflected in June 2000 and September 2002 statements, his testimony during his July 2002 Board personal hearing, and the arguments of the appellant in her May 2008 notice of disagreement, that the Veteran's health following surgery in June 1993 prohibited him from filing a timely notice of disagreement, as he was expected to die and was not functioning physically or mentally.  However, 38 U.S.C.A. § 7105(c) clearly states that if no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed.  Where the law is dispositive of the claim, the claim can be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent that the Veteran and appellant have argued that the requirement of filing a timely notice of disagreement should not apply in this case, such argument does not provide a basis for the grant of an earlier effective date.  Furthermore, the Board notes that the Veteran, his legal guardian, his accredited representative, attorney, or authorized agent had one year after both the September 1993 decision and the June 1995 decision to file a notice of disagreement.  See 38 U.S.C.A. § 7015(b)(1).  In this regard, the Board notes that, despite the Veteran's argument that he could not have filed a notice of disagreement following the September 1993 decision, he attempted to reopen the claim, his petition to reopen was denied in July 1995, he again did not file a timely notice of disagreement with that decision, and it became final.  

Finally, the Board notes the Veteran's arguments, also reflected in his June 2000 and September 2002 statements and testimony during his July 2002 Board personal hearing, that pertinent service treatment records were not obtained until after his November 18, 1997, claim to reopen.  However, the record does not reflect that any such pertinent service treatment were unavailable or not reviewed by the RO in rendering its decision in September 1993, but became available following his November 18, 1997, claim to reopen.  In the September 1993 decision, the RO acknowledged review of and referenced the Veteran's service treatment records, and specifically the report of physical examination prior to discharge indicating that the Veteran had had kidney or bladder trouble since August 1945.

For all the foregoing reasons, the Board finds that the claim for an effective date prior to November 18, 1997, for the award of service connection for transitional cell carcinoma of the bladder, for accrued benefits purposes, must be denied.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the grant of service connection for service connection for transitional cell carcinoma of the bladder, earlier than to November 18, 1997, is assignable, the claim for an earlier effective date for the award of service connection must be terminated or denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.


B.  A higher amount, and an effective date prior to July 25, 2005, for SMC based on the need for aid and attendance

In the July 1999 rating decision in which the RO granted service connection for transitional cell carcinoma of the bladder, liver cancer, and pelvic bone cancer, it awarded SMC under 38 U.S.C. § 1114(s), and 38 C.F.R. § 3.350(i), for the Veteran having a single service-connected disability rated as 100 percent and an additional service-connected disability or disabilities independently ratable at 60 percent; it denied a higher level of SMC, to include any SMC based on the need for aid and attendance.

In a February 2009 decision, the RO awarded the appellant SMC based on the need for aid and attendance, under 38 U.S.C. § 1114(l) and 38 C.F.R. § 3.350(b), on an accrued basis, effective July 25, 2005.  The RO at that time, noting a February 2007 letter from Dr. Simpson, found that, resolving reasonable doubt in the appellant's favor, the evidence showed that the weakness caused by the Veteran's bladder cancer, without regard to nonservice-connected disabilities, resulted in need for regular aid and attendance.  The July 25, 2005, effective date was based on the RO's finding that that was the date of the Veteran's claim for SMC for aid and attendance benefits. 

The appellant argues that she is entitled to an earlier effective date for the grant of entitlement to SMC based on the need for aid and attendance, as the Veteran required aid and attendance since the time that he filed his May 26, 1993, claim for service connection for bladder problems, and that the level of compensation should be higher.  

The SMC provided by 38 U.S.C. 1114(s) is payable where the veteran has a single service-connected disability rated as 100 percent and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i)(1) (2006).  

A veteran who, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of both feet, or is permanently bedridden or so helpless as to be in need of regular aid and attendance, shall receive SMC under the provisions of 38 U.S.C. § 1114(l).  See 38 C.F.R. § 3.350(b) (2006).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. §§ 3.351(c)(3), 3.352(a) (2006).

A veteran who, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prostheses in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prostheses in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so significantly disabled as to be in need of regular aid and attendance, shall receive SMC under the provisions of 38 U.S.C.A. § 1114(m).  See 38 C.F.R. § 3.350(c) (2006).

A veteran who, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing natural elbow action with prostheses in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances, or has suffered the anatomical loss of both eyes, or has suffered blindness without light perception in both eyes, shall receive SMC under the provisions of 38 U.S.C.A. § 1114(n).  See 38 C.F.R. § 3.350(d) (2006).

A veteran who, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n) of this section, no condition being considered twice in the determination, or if the veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 60 percent or more disabling and the veteran has also suffered service-connected total blindness with 20/200 visual acuity or less, or if the veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less, or if the veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, shall receive SMC under the provisions of 38 U.S.C.A. § 1114(o).  See 38 C.F.R. § 3.350(e)(1) (2006).  Paralysis of both lower extremities together with loss of anal and bladder sphincter control will also entitle to the maximum rate under 38 U.S.C. 1114(o), through the combination of loss of use of both legs and helplessness.  38 C.F.R. § 3.350(e)(2) (2006).

Rates payable under 38 U.S.C. § 1114 (l) are greater than those payable under 38 U.S.C. § 1114 (s), but are less than those payable under 38 U.S.C. § 1114 (m) through (o).   

An authorized intermediate rate shall be established at the arithmetic mean, rounded to the nearest dollar between two rates concerned, for certain circumstances where the Veteran has service-connected loss of use of one or both hands, arms, legs or feet, or blindness in one or both eyes.  See 38 C.F.R. § 3.350(f)(1), (2) (2006).

In addition to the statutory rates payable under 38 U.S.C. 1114 (l) through (n) and the intermediate or next higher rate provisions outlined above, additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next higher intermediate rate or if already entitled to an intermediate rate to the next higher statutory rate under 38 U.S.C. 1114, but not above the (o) rate.  In the application of this subparagraph the disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C. 1114 (l) through (n) or the intermediate rate provisions outlined above.  See 38 C.F.R. § 3.350(f)(3) (2006).

Also, in addition to the statutory rates payable under 38 U.S.C. 1114(l) through (n) and the intermediate or next higher rate provisions outlined above additional single permanent disability independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next higher statutory rate under 38 U.S.C. 1114 or if already entitled to an intermediate rate to the next higher intermediate rate, but in no event higher than the rate for (o).  In the application of this subparagraph the single permanent disability independently ratable at 100 percent must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C. 1114 (l) through (n) or the intermediate rate provisions outlined above.  See 38 C.F.R. § 3.350(f)(4) (2006).

Where the multiple loss or loss of use entitlement to a statutory or intermediate rate between 38 U.S.C. 1114 (l) and (o) is caused by the same etiological disease or injury, that disease or injury may not serve as the basis for the independent 50 percent or 100 percent unless it is so rated without regard to the loss or loss of use.  Id.

Aid and attendance and housebound benefits are, except as provided in § 3.400(o)(2), the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.401a (2006).  However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  Id.

With respect to the appellant's claim for increased SMC for aid and attendance, the Board finds that entitlement to the next higher statutory rate under 38 U.S.C. 1114 is warranted, pursuant to the provisions of 38 C.F.R. § 3.350(f)(4).  From the November 18, 1997, effective date of service connection for bladder cancer, service connection had also been in effect for liver cancer and pelvic bone cancer, each as secondary to his bladder cancer, and each rated 100 percent disabling.  Thus, in addition to the Veteran's bladder cancer, which established entitlement under 38 U.S.C. 1114(l) on the basis of need for aid and attendance, the Veteran also had additional single permanent disability independently ratable at 100 percent, separate and distinct and involving different anatomical segments or bodily systems from such bladder cancer.  Thus, pursuant to the provisions of 38 C.F.R. § 3.350(f)(4), SMC at the next higher statutory rate of 38 U.S.C. 1114 (m) is warranted for the period beginning the effective date of the award of SMC based on the need for aid and attendance.

However, SMC at a higher level than 38 U.S.C. 1114 (m) is not warranted.  The record does not reflect that the Veteran ever met any additional requirements for any of the higher levels of SMC under 38 U.S.C. 1114 and 38 C.F.R. § 3.350.  The record at no point reflects that, as the result of service-connected disability, the Veteran suffered the anatomical loss or loss of use of both hands or arms, both legs at a level, one arm and one leg, or blindness in both eyes.  The Board notes that, in July 2005, the Veteran was treated for having lost use of the left leg, but that he received physical therapy for such leg and regained use; a June 2006 private treatment record noted the Veteran to be fully ambulatory in a walker.  However, there is no indication that such temporary lost of use of the left leg was due to any of his service-connected cancer disabilities; rather, the medical evidence, including a July 2008 examination for permanent need for regular aid and attendance, suggests that such left leg problems were the result of a stroke.  Moreover, there is no indication that the Veteran lost use of both legs at any time. 

Thus, the Board finds that SMC at the next higher statutory rate of 38 U.S.C. 1114 (m), but no higher, is warranted for the period beginning the effective date of the award of SMC based on the need for aid and attendance. 

With respect to the appellant's claim for an effective date prior to July 25, 2005, for SMC based on the need for aid and attendance, the Board finds that an effective date of June 21, 2005, but no earlier, for the award of SMC based on the need for aid and attendance is warranted. 
As reflected in the February 2009 rating decision in which the RO granted SMC based on the need for aid and attendance, the RO considered the Veteran's claim for the benefit to be an "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance," which was sent to the RO by the Veteran and received by VA on July 25, 2005.  However, this form indicates that the date of the examination, conducted at a VA hospital, was July 8, 2005, and that the Veteran had been admitted to the VA hospital on June 21, 2005.  In this regard, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, as the Veteran was committed to the VA hospital on June 21, 2005, and during the course of such hospital treatment completed a claim for SMC based on the need for aid and attendance related to such treatment, the Board finds that the date of the Veteran's claim for such benefits was the June 21, 2005, day he was admitted to the hospital.  Accordingly, an effective date of June 21, 2005, for the award of SMC based on the need for aid and attendance is warranted.

However, an earlier effective date than June 21, 2005, is not warranted.  SMC based on the need for aid and attendance was first denied in the July 1999 rating decision in which service connection for bladder cancer was granted.  The Veteran did not file a notice of disagreement within a year of the decision, and thus it became final.  See 38 U.S.C.A. § 7105.  

The Board notes that the Veteran submitted statements along with his notice of disagreement regarding the effective date for service connection for bladder cancer, dated in June 2000, which indicate that his wife had to take care of him constantly following his cystectomy, in 1993 and 1994.  However, the Board does not consider such statements to be new and material evidence considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2006).  Such assertions had in essence been made by the Veteran in a September 1998 statement prior to the July 1999 denial, and, therefore, were cumulative and redundant of the evidence of record at the time of that denial.  See 38 C.F.R. § 3.156(a) (2006).  

Moreover, the Board finds that, based on the evidence of record, entitlement to SMC based on need for aid and attendance did not arise prior to June 21, 2005.

In this regard, during the Veteran's Board personal hearing in July 2002, the Veteran and the appellant testified that, shortly after his cystectomy in 1993, the appellant and her son had to take care of the Veteran 24 hours a day.  The appellant further testified that she still did everything in the household and took care of the Veteran, including irrigation, checking his body and feet, taking his blood pressure and blood sugar, keeping supplies ordered, doing laundry, buying and preparing food, and reminding the Veteran to drink.  She further stated that she and the Veteran more than qualified for aid and attendance money since the May 26, 1993, date of the original claim for service connection.  

However, while the appellant testified that she performed these duties for the Veteran, there was no objective evidence, to include medical evidence that, from the time of service connection on November 18, 1997, to June 20, 2005, the Veteran was so helpless as to need regular aid and attendance.  The record did not reflect an inability of Veteran to dress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of his disability could not be done without aid; inability of Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which required care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  

While the Board recognizes that the Veteran may have required constant care following his cystectomy in 1993, as reflected in his own statements, the statements of the appellant, and a statement by the appellant's son, the record does not reflect that such constant care, or a need for regular aid and attendance, existed from the November 18, 1997, effective date of service connection for bladder cancer to June 20, 2005.  Also, the report of a May 1999 VA examination reflects that the Veteran used a foley catheter and a pad/absorbent material and changed them 5 to 20 times daily, that he used a foley with leg and overnight bag, that he had irrigation procedures 8 to 10 times per day, and that he complained of feeling weak and easily fatigable, was unsteady and unable to walk, and stated that most activities fatigued him very easily.  Likewise, a February 1999 letter from the Veteran's private physician, Dr. Singh, reflects the Veteran's bladder incontinence required that he maintain an indwelling foley catheter in place, and that, because of mucus emitting from his reconstructed bladder, which was made from a part of his colon, the Veteran required frequent irrigation, from eight to ten times per day.  While this evidence and other medical evidence reflects that the Veteran required an indwelling foley catheter in place and was easily fatigued, it does not indicate that aid and attendance, as contemplated in 38 C.F.R. §§ 3.351(c)(3) and 3.352(a), was needed prior to June 21, 2005.  

The earliest objective or medical evidence suggesting that the Veteran required aid and attendance as contemplated in 38 C.F.R. §§  3.351(c)(3) and 3.352(a) was the report of "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance," which was completed pursuant to the Veteran's June 21, 2005, VA hospital stay.  The form indicates that the Veteran's primary complaint was a stroke with left leg weakness, and that the Veteran was no longer able to feed, dress, bathe, get to of bead, walk, or go outdoors by himself, and that he needed assistance to go to the bathroom.  The diagnoses indicated included stroke, right parietal, history of bladder cancer, hypertension, chronic indwelling urinary, chronic renal insufficiency, diabetes type II, and dyslipidemia.  The earliest objective or medical evidence suggesting that aid and attendance was required due to a service-connected disability alone is a February 2007 letter from the Veteran's private physician, Dr. Simpson, which states that the Veteran's condition continued to decline with worsening of his diabetes and cerebrovascular disease, that his bladder cancer was progressive and primarily responsible for his weakness, anemia, and recurrent infections, and that the Veteran was essentially a total care, 24-7 patient, and deserved the maximum allowable financial resources for home care.

Thus, given the evidence of record, the Board finds that, as of the Veteran's June 21, 2005, claim, but no earlier, entitlement to SMC based on the need for aid and attendance was established by the evidence of record.

For all the foregoing reasons, the Board finds that the statutory rate of 38 U.S.C. 1114 (m), but no higher, and an effective date of June 21, 2005, but no earlier, for SMC based on the need for aid and attendance, for accrued benefits purposes, are warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, to the extent that the Board does not grant any further benefits, as the preponderance of the evidence is against the granting of a higher amount of SMC or an effective date earlier than June 21, 2005, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an effective date prior to November 18, 1997, for the award of service connection for transitional cell carcinoma of the bladder, for accrued benefits purposes, is denied.  

Entitlement to SMC at the statutory rate of 38 U.S.C. 1114 (m), but no higher, for aid and attendance, for accrued benefits purposes, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an effective date of June 21, 2005, but no earlier, for SMC for aid and attendance, for accrued benefits purposes, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Prior to the Veteran's death, both the RO and the Board characterized the issue of entitlement to an effective date prior to November 18, 1997, for the award of service connection for transitional cell carcinoma of the bladder, and the two CUE issues, as one issue: "Entitlement to an effective date earlier than November 18, 1997, for the grant of service connection for transitional cell carcinoma of the bladder, status-post radical cystectomy with impotence, to include whether there was clear and unmistakable error (CUE) in prior rating determinations denying service connection."

In May 2007, the appellant filed a claim for accrued benefits for all of the claims pending at the time of the Veteran's death, and such accrued benefits were denied in a July 2007 decision letter.  In a May 2008 notice of disagreement, the appellant stated that, in addition to appealing the denial of SMC based on the need for aid and attendance, she wished to appeal a second issue, stating that she was requesting that the Veteran's service connection compensation be effective the original May 26, 1993, date that he filed a service connection claim for his bladder problems.  Subsequently, Statements of the Case were issued for the SMC issue, and for entitlement to an effective date earlier than November 18, 1997, for the grant of service connection for bladder cancer; there was no Statement of the Case issued on either CUE issue.

VA has an obligation to read appeal filings in a liberal manner, particularly where, as here, the appellant has filed such an appeal pro se.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Given this, and given VA's characterization of the earlier effective date for service connection for bladder cancer claim and the two CUE claims as one single claim, the appellant's May 2007 notice of disagreement should be considered to have included the appellant's two pending CUE claims.  

The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Therefore, remand is required so that the appellant may be issued a Statement of the Case for these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case, and notify the appellant of her appellate rights, with respect to the issues of whether a September 27, 1993, rating decision that denied service connection for bladder cancer contained CUE, for accrued benefits purposes, and whether a June 1, 1995, rating decision that declined to reopen a previously denied claim for service connection for bladder cancer contained CUE, for accrued benefits purposes.  38 C.F.R. § 19.26 (2011).  In the notice and Statement of the Case, remind the appellant that to vest the Board with jurisdiction over either issue, a timely substantive appeal to the July 2007 rating decision denying such claim must be filed.  38 C.F.R. § 20.202 (2011).  If the appellant perfects an appeal as to either issue, return the case to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


